      Case 3:17-cv-01362 Document 149 Filed 01/31/20 Page 1 of 4 PageID #: 717



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

          Plaintiff,

 v.                                                   Civil Action No. 3:17-01362
                                                      Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

          Defendants.
 CABELL COUNTY COMMISSION,

          Plaintiff,
                                                      Civil Action No. 3:17-01665
 v.                                                   Hon David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

          Defendants.

                   DISTRIBUTOR DEFENDANTS’ MOTION TO COMPEL
                          FURTHER DISCOVERY RESPONSES

         Pursuant to Rules 33, 34, and 37 of the Federal Rules of Civil Procedure, Defendants

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation

(collectively, “Distributor Defendants”), through their undersigned counsel, hereby move for an

order compelling plaintiffs City of Huntington and Cabell County Commission (collectively,

“Plaintiffs”) to promptly provide full, complete, and responsive answers to Distributor Defendants’

discovery requests so that there can be a meaningful opportunity to take the fact discovery needed

to test their respective claims. Distributor Defendants’ motion should be granted for the reasons

given in the accompanying memorandum of law, which is incorporated here. Pursuant to LR Civ

P 7.1(a), copies of all documents, affidavits, and other such materials or exhibits referenced in the
   Case 3:17-cv-01362 Document 149 Filed 01/31/20 Page 2 of 4 PageID #: 718



memorandum and upon which this motion relies are attached to this motion. The Distributor

Defendants further certify that they have conferred with counsel for the Plaintiffs in an effort to

resolve the discovery dispute without court intervention.

Dated: January 31, 2020

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200

/s/ Geoffrey E. Hobart
Geoffrey E. Hobart
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
ghobart@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322

                                                2
   Case 3:17-cv-01362 Document 149 Filed 01/31/20 Page 3 of 4 PageID #: 719



Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

 /s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard @wc.com
ahardin@wc.com




                                      3
   Case 3:17-cv-01362 Document 149 Filed 01/31/20 Page 4 of 4 PageID #: 720



                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 31st day of January, the

foregoing “Distributor Defendants’ Motion to Compel Further Discovery Responses”

was served using the Court’s CM/ECF system, which will send notification of such filing to

all counsel of record.

                                                      /s/ Jeffrey M. Wakefield
                                                      Jeffrey M. Wakefield (WVSB #3894)




                                               4
